Case: 13-60698       Document: 00512823762         Page: 1     Date Filed: 11/03/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 13-60698
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                          November 3, 2014
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff - Appellee

v.

BOBBIE LOUIS SANDFORD, also known as Bobby Louis Sandford, also
known as Bobby Sanford, also known as Bobby Lewis Sanford, also
known as Bobby Louis Sanford,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 2:12-CR-63-1


Before JOLLY, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM: *
       Bobbie Louis Sandford pleaded guilty to one count each of wire fraud and
money laundering, in violation of 18 U.S.C. §§ 1343, 1956. As part of the
fraudulent scheme, which spanned many years, Sandford convinced two
victims with whom he had been friends to give him approximately $489,000.
Sandford’s advisory-Sentencing Guidelines imprisonment range was 41–51


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 13-60698     Document: 00512823762      Page: 2   Date Filed: 11/03/2014


                                  No. 13-60698

months, but the district court varied upward and sentenced him to concurrent
120-month terms and concurrent three-year supervised-release periods. The
court also imposed a special supervised-release condition:          the probation
officer, upon reasonable suspicion Sandford had violated a term of his
supervised release, could search Sandford’s “person, property, house,
residence, vehicle, papers, computers . . . , other electronic communications or
data storage devices or media, or office”.
      Sandford claims procedural error and substantive unreasonableness for
his sentence, including challenging the special condition. Along that line,
although post-Booker, the Sentencing Guidelines are advisory only, and a
properly preserved objection to an ultimate sentence is reviewed for
reasonableness under an abuse-of-discretion standard, the district court must
still properly calculate the advisory Guidelines-sentencing range for use in
deciding on the sentence to impose. Gall v. United States, 552 U.S. 38, 51
(2007). In that respect, for issues preserved in district court, its application of
the Guidelines is reviewed de novo; its factual findings, only for clear error.
E.g., United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
      In claiming procedural error, Sandford maintains the district court failed
to adequately explain the sentence. Because Sandford did not raise this issue
in district court, review is only for plain error. E.g., United States v. Whitelaw,
580 F.3d 256, 262 (5th Cir. 2009). Under that standard, Sandford must show
a forfeited plain (clear or obvious) error that affected his substantial rights.
Puckett v. United States, 556 U.S. 129, 135 (2009). If he does so, we have the
discretion to correct the error, but should do so only if it seriously affects the
fairness, integrity, or public reputation of the proceedings. Id.
      Based on our review of the record, the district court carefully considered
the evidence before it, evaluated the parties’ sentencing claims, and had a



                                        2
    Case: 13-60698    Document: 00512823762     Page: 3   Date Filed: 11/03/2014


                                 No. 13-60698

reasoned basis for exercising its decisionmaking authority. E.g., Rita v. United
States, 551 U.S. 338, 356–59 (2007); United States v. Diaz, 714 F.3d 289, 293–
95 (5th Cir. 2013). Sandford has not shown the requisite clear or obvious error.
      In claiming his 120-month sentence is substantively unreasonable,
Sandford asserts the court: improperly found his victims were vulnerable
during the course of the fraudulent scheme; gave too much weight to his
demonstrated propensity for fraudulent behavior; and did not give enough
weight to all of the good deeds he had done. The district court acknowledged
the imposed sentence was severe, but nevertheless determined it was
appropriate and necessary to meet the sentencing goals of 18 U.S.C. § 3553(a).
It goes without saying that the sentencing court is in a better position to make
such a determination. Diaz, 714 F.3d at 295 (citation and internal quotation
marks omitted). Considering the totality of the circumstances, the district
court did not abuse its discretion. E.g., United States v. Warren, 720 F.3d 321,
332–33 (5th Cir. 2013).
      For Sandford’s challenge to the special condition as it relates to
“computers, electronic communications devices, and data storage devices or
media”, review is for abuse of discretion. United States v. Salazar, 743 F.3d
445, 447 (5th Cir. 2014). Because nothing in the record indicates Sandford
used a computer or other electronic device to commit his offenses, he maintains
the condition does not reasonably relate to the nature and circumstances of his
offense or his personal history and characteristics, and is thus impermissible.
      The condition is, however, reasonably related to the sentencing goals of
deterring future criminal conduct and protecting the public from Sandford’s
future crimes. See 18 U.S.C. §§ 3583(d)(1); 3553(a)(2)(B), (a)(2)(C). Sandford
has not established the district court abused its discretion in imposing this




                                       3
    Case: 13-60698    Document: 00512823762     Page: 4   Date Filed: 11/03/2014


                                 No. 13-60698

condition. E.g., United States v. Ellis, 720 F.3d 220, 225–27 (5th Cir.), cert.
denied, 134 S. Ct. 681 (2013).
      AFFIRMED.




                                      4